DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that “the shorter side in the optical axis direction and the housing are in line contact with each other” (emphasis added). The phrase “line contact” does not appear to be a well-known term of art, and Applicant’s specification does not provide any functional description or definition which would allow the ordinary workman in the art to discern the metes and bounds of what “line contact,” versus any other form of contact, would entail. The phrase “line contact” is therefore 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaifrani et al. (Pub. No. US 2010/0097498 A1; hereafter Zaifrani).
 	Regarding claims 1-8, and 10-12 Zaifrani discloses a camera module comprising: a housing (see Zaifrani Fig. 4C, item 382); and a first lens module and a second lens module disposed in the housing, and individually movable in an optical axis direction (see Zaifrani Fig. 4C, items 383 and 384), wherein the first lens module is configured to generate rolling friction on a first side of two sides of the first lens module (see Zaifrani Fig. 4B, items 306, 341, and 342), and generate sliding friction on a second side of the two sides of the first lens module when the first lens module is moved (see Zaifrani Fig. 4B, items 312-314), and wherein the second lens module is configured to generate rolling friction on a first side of two sides of the second lens module, and generate sliding friction on a second side of the two sides of the second lens module when the second lens module is moved (see Zaifrani Fig. 4C, items 302, 304, and 

 	Regarding claims 16 and 17, Zaifrani discloses a camera module comprising: a housing (see Zaifrani Fig. 4C, item 382); a first lens module, having a first extension portion disposed on a first side, and a first support portion disposed on a second side, a length of the first extension portion being different from a length of the first support portion (see Zaifrani Figs. 4B and 4C, items 383, 306, 312, and 320); and a second lens module, having a second extension portion disposed on a first side, and a second support portion disposed on a second side, a length of the second extension portion being different from a length of the second support portion (see Zaifrani Figs. 4B and 4C, items 384, 306, 312, and 320); wherein the first lens module and the second lens module are configured to move in an optical axis direction, and are configured to overlap in a direction perpendicular to the optical axis direction (see Zaifrani Fig. 4C, items 383 and 384, which are disclosed as mirror images of each other so that they can overlap in a direction perpendicular to the optical axis direction); wherein the first extension portion and the second extension portion are configured to extend in the optical axis direction (see Zaifrani Figs. 4B and 4C, item 306).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7, 11, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No. US 2018/0364450 A1; hereafter Lee) in view of Zaifrani.
 	Regarding claims 1-4, 7, 11, and 12 Lee discloses a camera module comprising: a housing (see Lee Fig. 4, item 1030); and a first lens module and a second lens module disposed in the housing, and individually movable in an optical axis direction (see Lee Fig. 4, items 1210 and 1220), wherein the first lens module is configured to generate rolling friction on a first side of two sides of the first lens module (see Lee Fig. 4, item 1215), and wherein the second lens module is configured to generate rolling friction on a first side of two sides of the second lens module (see Lee Fig. 4, items 1224and 1225); wherein the first side and the second side of each of the first lens module and the second lens module are configured to have different lengths in the optical axis direction (see Lee Fig. 4, the long side 1210a and 1220a are shown to be longer than the opposite sides of their respective lens holders 1210a and 1220a.); wherein 
	Lee does not disclose that the first lens module configured to generate sliding friction on a second side of the two sides of the first lens module when the first lens module is moved, and generate sliding friction on a second side of the two sides of the second lens module when the second lens module is moved; and a shorter side of each of the first lens module and the second lens module in the optical axis direction is supported by the housing; and a first support portion provided on a second side of the first body portion, and a second extension portion that extends from a second side of the second body portion in the optical axis direction.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a guide bar like that shown in Zaifrani in the device of Lee in order to provide support for the first and second lens modules so as to reduce the torque on the lens module and to aid in guiding the lens module to move in the desired direction without deviation.

Regarding claim 13, Lee in view of Zaifrani further discloses the camera module of claim 7, wherein the first extension portion is provided with a first magnet disposed thereon (see Lee Fig. 4, item 1241a), and a first coil is disposed to face the first magnet (see Lee Fig. 4, items 1241b and c), and the second extension portion is provided with a second magnet disposed thereon (see Lee Fig. 4, item 1243a), and a second coil is disposed to face the second magnet (see Lee Fig. 4, items 1243b and c).



Regarding claims 16-18, Lee discloses a camera module comprising: a housing (see Lee Fig. 4, item 1030); a first lens module, having a first extension portion disposed on a first side (see Lee Fig. 4, items 1210a and 1210b); and a second lens module, having a second extension portion disposed on a first side (see Lee Fig. 4, items 1200a and 1220b); wherein the first lens module and the second lens module are configured to move in an optical axis direction, and are configured to overlap in a direction perpendicular to the optical axis direction (see Lee Figs. 3B and 4, items 1210 and 1220); wherein the first extension portion and the second extension portion are configured to extend in the optical axis direction (see Lee Fig. 4, items 1210b and 1220b).
Lee does not disclose a first support portion disposed on a second side of the first lens module, a length of the first extension portion being different from a length of the first support portion, and a second support portion disposed on a second side of the second lens module, a length of the second extension portion being different from a length of the second support portion.
	Zaifrani discloses a first support portion disposed on a second side of the first lens module, a length of the first extension portion being different from a length of the first support portion (see Zaifrani Figs. 4B and 4C, items 383, 306, 312, and 320), and a second support portion disposed on a second side of the second lens module, a length of the second extension portion being different from a length of the second support portion (see Zaifrani Figs. 4B and 4C, items 384, 306, 312, and 320). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a guide bar like that shown in Zaifrani in the device of Lee on the opposite side of the ball bearings in Lee in order to provide support for the first and second lens modules so as to reduce the torque on the lens module and to aid in guiding the lens module to move in the desired direction without deviation.
	
 	Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        3/29/2022